BEAN, J.
This is a writ .of review proceeding relative to a reassessment made by Ordinance No. 30,289 of the City of Portland, for the cost of improvement of East Oak Street, from Union Avenue to a point sixty-five feet east of the east line of East Sixth Street, in the City of Portland. The lower court found the reassessment proceedings regular and dismissed the writ. Plaintiff appeals.
This case is similar to the case of Brown v. Portland, post, p. 600 (190 Pac. 722), and the case of Cook et al. v. Portland, post, p. 000 (190 Pac. 726), in both *574of which cases an opinion has this day been rendered. The case is governed by the principles announced in Brown v. Portland.
Former opinion set aside and lower court affirmed October 19, 1920.
On petition for rehearing. Former opinion reversed and set aside, and judgment of the trial court dismissing writ of review affirmed.
Affirmed.
Mr. Walter P. La Roche, .City Attorney, and Mr. Lyman E. Latourette, Deputy City Attorney, for the petition.

Mr. Ralph R. Dimiway, contra.

In Banc.
The judgment of the lower court is accordingly reversed, and the writ, of review is sustained, and the reassessment made by Ordinance No. 30,289 is set aside. Reversed.